Name: ECSC High Authority: Decision No 21-66 of 16 November 1966 requiring undertakings in the steel industry to make returns of invoiced prices or deliveries of steel products
 Type: Decision_ENTSCHEID
 Subject Matter: prices;  accounting;  marketing;  iron, steel and other metal industries
 Date Published: 1966-11-29

 Avis juridique important|31966D0021(01)ECSC High Authority: Decision No 21-66 of 16 November 1966 requiring undertakings in the steel industry to make returns of invoiced prices or deliveries of steel products Official Journal 219 , 29/11/1966 P. 3725 - 3727 Danish special edition: Series I Chapter 1965-1966 P. 0242 English special edition: Series I Chapter 1965-1966 P. 0277 Greek special edition: Chapter 08 Volume 1 P. 0062 Spanish special edition: Chapter 08 Volume 1 P. 0088 Portuguese special edition Chapter 08 Volume 1 P. 0088 DECISION No 21-66 of 16 November 1966 requiring undertakings in the steel industry to make returns of invoiced prices for deliveries of steel products THE HIGH AUTHORITY, Having regard to Article 47 of the Treaty; Whereas the Community steel market has for some time been in a state of surplus which is forcing producers to make substantial price concessions, with the result that the undertakings' revenues are declining steadily ; whereas the High Authority needs therefore to have an overall picture of the tonnages sold by undertakings and the prices charged therefor; Whereas to this end it is necessary that undertakings in the steel industry should be required to submit regular returns of their deliveries and prices ; whereas such returns should be based on undertakings' price lists but the rules as regards prices allow undertakings to depart in certain cases from their list prices ; whereas, therefore, the returns must show the tonnages and prices for certain transactions separately ; whereas this applies in particular to sales by alignment on the price lists of other Community undertakings, to sales by alignment on the terms of undertakings outside the Community, and to sales of substandard products and seconds ; whereas, in order to provide full information, returns must also include tonnages delivered by undertakings to third countries; Whereas the High Authority will indicate in a later Decision the date from which returns will be required, so that undertakings can make arrangements accordingly; DECIDES: Article 1 1. Undertakings in the steel industry shall in accordance with the following provisions make written returns to the High Authority of their deliveries of steel products and the prices invoiced therefor. 2. Returns shall include the following particulars: - products; - deliveries; - at the undertaking's own list prices; - by alignment on the delivered prices of: - other Community undertakings; - undertakings outside the Community; - with rebate for indirect export; - of substandard products and seconds; - to countries outside the Community (quantity); - other deliveries at prices departing from the undertaking's own list prices; - all deliveries at prices other than the undertaking's own list prices (except exports to third countries). 3. Returns shall include, by products and classes of transaction, the tonnages delivered during the reference period and-except in respect of exports to third countries-the weighted average, in per cent, of rebates on the undertaking's own list prices. 4. Returns shall be submitted on the fifteenth of each month in respect of deliveries made during the previous calendar month. The date for the first return will be fixed by a later High Authority Decision. 5. Returns shall be made on a form corresponding to that annexed to this Decision. Article 2 Undertakings shall remain bound to furnish particulars of certain transactions as provided by Decisions No 33-56 (substandard products and seconds), No 23-63 (alignment on the terms of undertakings outside the Community) and No 24-63 (transactions with rebates or special prices for indirect export). Article 3 This Decision shall be published in the Official Journal of the European Communities. It shall enter into force on 1 January 1967. This Decision was considered and adopted by the High Authority at its meeting on 16 November 1966. For the High Authority The President Dino DEL BO ANNEX >PIC FILE= "T0019354">